MORRIS PUBLISHING ANNOUNCES REFINANCING AND AMENDMENT OF SENIOR SECURED INDEBTEDNESS AND EXTENSION OF FORBEARANCE AUGUSTA, Ga.—OCTOBER 15, 2009— Morris Publishing Group, LLC announced today that ithas consummated a refinancing transaction involving the acquisition and amendment of its existing $136.5 million senior secured indebtedness, after whichan affiliate of ACON Investments LLCowns $19.7 million of Tranche A senior debt, a Morris affiliate owns $6.8 million of Tranche B senior debt and Morris affiliates own $110 million of TrancheC senior debt. The Tranche A seniordebt bears cash interest at the rate of 15% per annum. The5% interest rate on the Tranche Bsenior debt and the 15% interest rate on the Tranche C senior debt will bepaid-in-kind (PIK) as an addition to the principal amount rather than cash. All principal payments on the senior debt will be applied first to the Tranche A senior debtuntil paid in full. All three tranches of senior debt remain senior to the $278.5 million outstanding principal amount of Morris Publishing’s existing 7% Senior Subordinated Notes Due 2013 (the “Existing Notes”); however, Morris affiliates have deposited the $110 million of Tranche C senior debt into an escrow account for eventual cancellation upon successful consummation of a proposed restructuring transaction supported by holders of over seventy-five percent of the Existing Notes. On September 25, 2009, Morris Publishing announced that it had agreed to the terms of a restructuring agreement with an ad hoc committee of holders of overseventy-five percentof the Existing Notes, subject to the final negotiation and execution of definitive legal documentation and other closing conditions.
